Title: To Thomas Jefferson from John Lamb, 18 July 1786
From: Lamb, John
To: Jefferson, Thomas



Alicant. July 18th. 1786

July 15th. I forwarded to Your Excellency a letter of which this is realy a duplicate as my first may not come to hand. I find Your Excellency had not received my letters I wrote by Mr. Randall. In them I Gave an Exact Account of Algiers as I could collect whilst I Stayed in that place. And likewise how we were Situated their, and Sent Duplicates of the Same to Congress, and by safe opertunityes, one Via Cales under cover to Mr. Gardoqui, Directly to new york, and Mr. Randall writes me of the 20th. June Bourdeaux that he hath forwarded the other Imediately to Philidelphia, So that thier is not the least Doubt of Congress haveing a full account of all my Proceedings as I were present my Self, for I can add nothing to the account I have Given to Your Excellencys neither to Congress were I present. I have forwarded a Coppy of all my letters to Congress, since I have been on this business, at the time I wrote to Excellencys. My Indisposition will not permitt me to undertake the Journey that Your Excellencys have pointed out. Therefore I am under the necessity to begg a Settlement of my Reasonable Accounts Since I have been on this Journey, and Returne the letter of Credite to Your Excellencys Orders. I had Commensed an acquaintance with one of the princaple officers at Algiers, and from him I had Greate Expectations of a Settlement with that Regency by next Season; Or at least to have the last price for Our Unfortunate people, and what they would have for a peace, and to Strive for hostile proceedings to sease for one Year so that Congress might have more time to prepare, and supposed that in case I brought to pass the above which I had every Incouragment of, it would at least be worth the Expences we have allread been at. These were my reasons and these my Prospect and in consequence of the same thought best to Porsevear, and Exibeted as Soon as I possible Could, to ministers and Likewise to Congress, as I well knowed, how far Short the Apropiation was for the peace and that none Could be Added to  it by Gentelmen abroad. It is my Opinion that it is out of the Power of the united States to force those people to a compliance of a peace; and to have them Going on in the maner they Do it is not so well. To buy a peace will no Doubt cost a considerable Sum, but however notions of a Strong navy hath Given the preference to a purchase &c.
I am Sencable that Your Excellencys have received maney letters from Gentelmen on my mission, and I think they wrote without consideration as in fact when they wrote they knowed nothing of the matter. A coppy hath been Sent to Your Excellency from algiers or rather forwarded from Madrid. The Gentelman whome wrote that letter knowd nothing of my business in Algiers and of Course Could not write the Truth. I find Some of the Sentances in his letter, speaking of my Business, is intirely false; it is necessary to have Sum order given on account of our people in Algiers. They were Stripped of their cloathing and had maney necessary Debts against them when I came to Algiers. Out of humanity, I paid for their Cloath and the rest of their obligation I paid, looking on them but Reasonable, and they amounted with what money I left to Upwards of Eight hundred heard Dollars, leaving Sum money with them; now they write me it is Allmost out and verey Soon they will be in a verey miserable Condition indeed.
I am with Due Respect Your Excellency Most obedient Hmbl. Servt.,

John Lamb

